DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in China on April 8, 2019. It is noted, however, that applicant has not filed a certified copy of the 201910276923.2 application as required by 37 CFR 1.55.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Ahmed et al. (US 2017/0363719) in view of Kyosti et al. (US 2019/0190624).
Regarding claims 6 and 1, Ahmed discloses a method and a system for testing automobile radar sensor configurations (Abstract; e.g., A radar simulation device for testing a device under test with respect to at least one radar scenario), the method comprising:

receiving, by a channel emulator, channel emulator parameters (Fig. 4 step S402; paragraph [0060]; e .g. In the step S402, a first number of radar signals is received from the device under test);
receiving, by the channel emulator, radar target signals (paragraphs [0040], [0043]; e.g., the radar scenario simulation unit 12 manipulates the first number of radar signals according to the at least one radar scenario in consideration of the above-mentioned adjustment of signal frequency, signal delay, signal amplitude, angle, or a combination thereof, which results in a second number of manipulated radar signals);
applying, by the channel emulator, channel effects to the radar target signals (paragraph [0041]; e.g., the adjustment of signal frequency, respectively Doppler frequency, signal delay, and signal amplitude, respectively attenuation, may be employed to simulate a desired velocity, distance, and radar cross section (RCS) of a realistic radar target); and
performing, by a test controller, performance testing on an automobile radar sensor configuration that includes the plurality of automobile radar sensors and an automobile driving controller that reacts to the echo signals received by each of the automobile radar sensors (paragraphs [0026], [0056]; e.g., The vehicle information received from the at least one 
Ahmed discloses multiple radar sensors (paragraph [0033]), but fails to specifically disclose enclosing within each of a plurality of enclosures a different one of a plurality of probe arrays together with a corresponding different automobile radar sensor of a plurality of automobile radar sensors, and providing, by the channel emulator, radar target signals with the channel effects applied to the plurality of probe arrays as echo signals that emulate echoes to the radar signals.
However, Kyosti discloses enclosing within each of a plurality of enclosures a different one of a plurality of probe arrays together with a corresponding different automobile radar sensor of a plurality of automobile radar sensors (paragraphs [0003], [0005]; e.g., utilizing the shielded test enclosure to house the MIMO antenna array and a probe antenna array), and 
providing, by the channel emulator, radar target signals with the channel effects applied to the plurality of probe arrays as echo signals that emulate echoes to the radar signals (paragraphs [0005], [0029], [0078]; e.g., utilizing the wireless channel emulator 115 to emulate the cable-free connection by applying calibration coefficients to one or more radio frequency signals propagated between the MIMO antenna array 111 and the probe antenna array 112).
Therefore, taking the teachings of Ahmed in combination of Kyosti as a whole, it would have been obvious to one having ordinary skill in the art at the time of the invention by applicant to enclosing within each of a plurality of enclosures a different one of a plurality of probe arrays together with a corresponding different automobile radar sensor of a plurality of automobile radar sensors and providing radar target signals with the channel effects applied to the plurality of probe arrays as echo signals that emulate echoes to the radar signals for advantages of 
Regarding claim 2, Ahmed in combination with Kyosti discloses the system of claim 1, further comprising: a radar target emulator that provides, to the channel emulator, radar target signals emulating targets of the radar signals from the plurality of automobile radar sensors as inputs used by the channel emulator to generate the echo signals emulated by the plurality of probe arrays (Ahmed: paragraphs [0025], [0055]) and (Kyosti: paragraph [0029]). 
Regarding claims 3 and 8, Ahmed in combination with Kyosti discloses the system and the method of claim 2 and 6, further comprising; a scenario simulator that provides radar target parameters to the radar target emulator and channel emulator parameters to the channel emulator for each of a plurality of different driving scenarios, wherein the radar target emulator varies the radar target signals for the different driving scenarios and the channel emulator varies the echo signals for the different driving scenarios (Ahmed: paragraphs [0008], [0016], [0024]). 

Allowable Subject Matter
Claims 4, 5, 7, 9, and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
As to claim 4, the prior arts of records fail to teach, or render obvious, alone or in combination, a system for testing automobile radar sensor configurations comprising the claimed means and their components, relationships, and functionalities as specifically recited in claims 4, 3, and 2 and independent claim 1 that claim 4 depends on.
As to claim 5, the prior arts of records fail to teach, or render obvious, alone or in combination, a system for testing automobile radar sensor configurations comprising the claimed 
As to claims 7, 9, and 10, the prior arts of records fail to teach, or render obvious, alone or in combination, a method for testing automobile radar sensor configurations comprising the claimed means and their components, relationships, and functionalities as specifically recited in claims 7, 9, and 10 and independent claim 6, respectively that claims 7, 9, and 10 depend on.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY X PHAM whose telephone number is (571)270-7115.  The examiner can normally be reached on Mon-Fri: 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vladimir Magloire can be reached on 571-270-5144.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-

/TIMOTHY X PHAM/Primary Examiner, Art Unit 3648